DETAILED ACTION
1.	Claims 26, 28-29 and 31 are all the claims.
2.	Claim 26 is amended in the Response of 1/13/2021.
3.	Claims 26, 28-29 and 31 are all the claims under examination.
4.	This Office Action is final. 

Information Disclosure Statement
5.	The IDS of 1/13/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Rejections 
Double Patenting
6.	The rejection of Claims 26, 28, 29 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8097251B2 (of record) is withdrawn. 
	Applicants assertion that the “VH” is unlike a VHH is found persuasive based on Claim 20 in the claim set of 11/10/2015 for the instant application that distinguishes a VHH from a VH:

    PNG
    media_image1.png
    228
    794
    media_image1.png
    Greyscale

8019211.1 
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 26, 28-29 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn.
	a) The rejection of Claims 26, 28-29 and 31 for the “wherein” clause in Claim 26 is withdrawn in view of the deletion of the phrase in the Response of 1/13/2021.
	b) The rejection of Claims 26, 28-29 and 31 for the phrase “selectively binds human serum albumin” in Claim 26 is withdrawn in view of the deletion of the phrase in the Response of 1/13/2021.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 26, 28-29 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Applicants have deleted the negative proviso in the “wherein” clause of Claim 26. 


Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 26, 28-29 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	The instant claimed “VH” domain is not only considered an isolated single variable domain (dAb) (polyclonal or monoclonal) but one which is functionalized to bind specifically or cross-reactively human serum albumin under any conditions sought to be determined much less where the VH domain is not stabilized by a disulfide bridge formed between CDR3 and CDR1, and where the only structural attributes for the genus of known-and-yet-to-be discovered VH are defined by a preferred amino acid of arginine (R) at position 103. 
	a) Applicants allege that the genus of all possible VH domains are considered in the art to be “highly conserved” sighting one single reference source by Tomlinson.
	Response to Arguments
	Applicants appear to have confused the germline gene groups of Tomlinson for translated and expressed protein VH domains comprising rearrangements in the CDR 1-3 and which imbue the antibody immune response with the diversity of antibodies to antigen challenge. Accordingly, any given VH protein would have naturally undergone rearrangement from the genomic counterpart to yield a diversity of expressed protein VH domains. The Examiner recommends a review of any art-recognized handbook in the public domain on the biology of antibodies that would explain the diversity of antibody variable domains provided by genomic rearrangements of corresponding genes, e.g., “Fundamental Immunology, 7th Edition” by William Paul with a convenient companion website featuring the fully searchable text with all references linked to PubMed.

	b) Applicants allege the genus of known-and-yet-to-be discovered VH domains are sticky and that placement of a single amino acid, arginine, at position 103 resolves this problem.
	Response to Arguments
Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence showing that the genus of all possible VH domains and that bind specifically or cross-reactively to human serum albumin can be reduced in stickiness by way of a single amino acid residue for arginine at position 103. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
	c) Applicants allege the specification provides a clear correlation between the described structure (position 103 is R) and the obtained function (increased solubility, no need for stabilization by disulfide bridges, and maintained binding specificity). This structure function relationship has been demonstrated for the genus of V-domains from the H-chain of a four-chain antibody (VH) (binding different targets), including V-domains from the H-chain of a four-chain antibody (VH) that bind HSA (which are claimed).
	Response to Arguments
	The sequences shown to possess these properties from the fully screened library dromedary library are disclosed as follows and would constitute VHH domains (Example 4):

    PNG
    media_image2.png
    326
    817
    media_image2.png
    Greyscale
IN example 5, the VH domains are constructed from a mouse library. There is no reference to a Figure or sequence identifier for any of these alleged VH domains which “showed good solubility characteristics, good specificity (not reactive against irrelevant antigens) and high affinities (range of 2 to 50 nM).” Despite Applicants early allegations that VH domains are highly conserved, it is not at all clear whether this comment pertains to the VH domains in Example 5 where there is seemingly no reference to the sequences for any of those antibodies.
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). 
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
Thus, when there is substantial variation within the genus absent a single common amino acid residue at position 103 for the genus of all possible VH domains that bind human serum albumin, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Applicants have not characterized a representative species falling within the genus of the instant VH domains that would possess the functionalized properties of the claims to meet the full breadth and scope of the invention.
The rejection is maintained.

	
Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643